Citation Nr: 0739735	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-23 502	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected lumbar spine degenerative 
changes (low back disability) prior to May 5, 2005.  

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected low back disability beginning on May 5, 
2005.  

4.  Whether the final rating decision was clearly and 
unmistakably erroneous (CUE) in denying service connection 
for low back disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from December 1965 
to December 1968, including service in the Republic of 
Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  A December 2003 rating decision 
granted service connection for low back disability and 
assigned a 10 percent evaluation effective January 19, 2000.  

A May 2007 rating decision granted service connection for 
lung cancer and assigned a 100 percent rating, effective on 
April 12, 2007.  

In July 2007, the RO assigned a later effective date of 
January 25, 2000 based on a finding that CUE in December 2003 
rating decision had only involved harmless error.  To the 
extent that this action did not produce a substantively 
adverse result for the veteran, it will not be addressed in 
this decision.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO on September 19, 
2007, and a transcript is of record.  

A motion to advance this case on the Board's docket, which 
was requested at the veteran's September 2007 hearing, was 
granted on October 17, 2007 due to the veteran's illness.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).  


FINDINGS OF FACT

1.  The veteran is shown to have a diagnosis of PTSD that as 
likely as not has been linked to a stressor event during his 
active service in the Republic of Vietnam.  

2.  The service-connected low back disability picture is not 
shown to be productive of more than slight disablement or 
limitation of motion prior to May 5, 2005.  

3.  Beginning on May 5, 2005, the service-connected low back 
degenerative changes is shown to have been productive of a 
disability picture that more nearly approximates that of 
muscle spasm severe enough to result in an abnormal gait or 
abnormal contour.  

4.  In rating actions, the RO granted service connection for 
low back disability and assigned a 10 percent evaluation, 
effective in January 2000.  

5.  The veteran has failed to advance an argument that the 
facts, as they were known at the time, were not before the RO 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied in an adverse manner in the now 
final rating decision that denied service connection in 
December 1969.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 3.303, 3.304 
(2007).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected low back 
disability prior to May 5, 2005 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5003-5292 
(2003); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 
5003-5242 (2007).  

3.  The criteria for the assignment of an evaluation of 20 
percent, but no higher, for the service-connected low back 
disability beginning on May 5, 2005 have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5003-5242 
(2007).  

4.  The appeal of the matter of whether the now final RO's 
decision denying service connection for a low back disorder 
involved CUE is dismissed because it lacks legal merit.  
38 C.F.R. § 3.105 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In April 2004, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to service connection.  He was informed in May 
2005 of the requirements needed to establish entitlement to 
an increased rating.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files.  

In the above-noted letters, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in a letter 
dated in March 2006 that a disability rating and effective 
date would be assigned if his service connection or increased 
rating claim was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Although VCAA is generally applicable to all claims filed on 
or after the date of its enactment, it is not applicable to 
CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 (Aug. 
30, 2001) the Court of Appeals for Veterans Claims (Court) 
held that "there [was] nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify [were] now, for the first time, applicable to CUE 
motions."  

In concluding that VCAA is not applicable to allegations of 
CUE, the Court's majority opinion explained that even though 
VCAA was a reason to remand "many, many claims, . . . it 
[was] not an excuse to remand all claims."  

In essence, the Court in Livesay continued to hold that VCAA 
is potentially applicable to all pending claims, as it had 
held in Holliday.  However, the Court further indicated that 
CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  

A claim of CUE is not by itself a claim for benefits.  Thus, 
CUE is fundamentally different from any other kind of action 
in the VA adjudicative process.  A litigant alleging CUE is 
not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  

Thus, a "claimant", as defined by 38 U.S.C.A. § 5100 (West 
2002), cannot encompass a person seeking a revision of a 
final decision based upon CUE.  As a consequence, VA's duties 
to notify and assist contained in VCAA are not applicable to 
CUE motions.  See also 38 C.F.R. § 20.1411(c), (d) (2003).  
Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of VCAA.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

The Board notes that a relevant VA examination for the 
increased rating issue on appeal was conducted in April 
2007.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his personal hearing at the RO in September 2007.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claim

Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  

The veteran's service medical records show that he complained 
of trouble sleeping and nightmares in his November 1965 
preservice medical history report; no psychiatric disorder 
was diagnosed.  

In March 1966, during service, the veteran had emotional 
problems; he said later that he was nervous, especially in 
crowds.  He complained of having nervous trouble, nightmares, 
and depression on his discharge medical history report in 
September 1968; no psychiatric disorder was diagnosed.   

The veteran was given a VA psychological evaluation in May 
2003.  The veteran provided a history of his Vietnam service, 
which included multiple stressors such as being part of a 
unit that collected dead bodies.  It was concluded by the 
examiner that the current assessment supported a diagnosis of 
PTSD due to Vietnam stressors.  

One of the veteran's stressors was his exposure to an 
ammunition dump explosion in Long Binh in February 1967.  
There is recent confirmation on file that the veteran was 
stationed at Long Binh in February 1967 when there was an 
ammunition dump explosion.  Consequently, there is evidence 
of a service stressor.  

Based on the evidence of psychiatric complaints in service, a 
confirmed service stressor, and a recent diagnosis of 
service-related PTSD, the Board finds that it is as likely as 
not that the veteran has PTSD due to his service in the 
Republic of Vietnam.  By extending the benefit to the 
veteran, service connection for PTSD is warranted.  


Increased Rating Claim

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, which is the situation with respect to the issues 
currently on appeal, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a no percent evaluation will be assigned 
when the required symptomatology is not shown.  38 C.F.R. § 
4.31 (2007).  
Schedular Criteria  

During the course of this appeal, VA revised the criteria for 
diagnosing and evaluating the spine, effective on September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  

VA's Office of General Counsel, in a precedent opinion, has 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 
25179 (2003).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

The RO addressed the veteran's claim for increase under both 
the old and new criteria for lumbar spine disabilities.  
Therefore, there is no prejudice to the veteran for the Board 
to apply both the old and new regulatory provisions in the 
appellate adjudication of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010 (2007).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

In the absence of limitation of motion, a 20 percent 
evaluation is assignable for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, effective prior to September 26, 2003, a 10 
percent evaluation was assigned for slight, a 20 percent 
evaluation for moderate, and a 40 percent evaluation for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  

Additionally, a 10 percent evaluation was assignable for 
lumbosacral strain with characteristic pain on motion under 
the older rating criteria.  

A 20 percent evaluation was for assignment with muscle spasm 
on extreme forward bending, and unilateral loss of lateral 
spine motion in standing position.  

For severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
was assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  

Under the revised rating criteria for the spine beginning on 
September 26, 2003, a 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine to 30 degrees or less, or with 
favorable ankylosis of the thoracolumbar spine.  

A 20 percent evaluation is assigned when forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;.  

A 10 percent evaluation is assigned when forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (2007).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2006); see also 
38 C.F.R. § 4.71a, Plate V (2006).  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2007).  

The notes to the revised rating criteria for low back 
disabilities state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note (1) (2007).  Each range of motion measurement 
is rounded to the nearest five degrees.  Id. at Note (4) 
(2007).  


Analysis

The veteran was granted service connection for low back 
disability by rating decision in December 2003 and assigned a 
10 percent rating, effective in January 2000.  

Although there is little medical evidence concerning the low 
back disorder prior to September 26, 2003, degenerative joint 
and disc disease of the low back was noted, including on VA 
examination in June 1994.  

When examined in June 1994, the veteran's forward flexion of 
the low back was to 90 degrees, with lateral bending and 
rotation to 30 degrees to either side.  Although it was noted 
that, on extreme range of motion, the veteran flinched like 
there was a sudden spasm, the examiner did not confirm any 
spasm.  The VA treatment records in 2000 reveal complaints of 
low back pain, and x-ray studies in February 2000 continued 
to show degenerative disc and joint disease.   

With forward flexion to 90 degrees and no objective evidence 
of back muscle spasm, the medical evidence prior to September 
26, 2003, does not show more than slight loss of back motion 
or more than characteristic pain on back motion.  

The Board finds that the disability picture for the service-
connected low back disability does not meet the criteria for 
a rating in excess of 10 percent under Diagnostic Codes 5010, 
5003, 5292, or 5295.  

With respect to the criteria effective on September 26, 2003, 
a 10 percent evaluation is warranted when forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  

To warrant a rating of 20 percent for limitation of motion of 
the low back, there would need to be evidence of flexion to 
no more than 60 degrees or combined motion to no more than 
120 degrees.  A 20 percent rating can also be assigned when 
there is low back muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

When examined by VA in December 2003, the veteran displayed a 
range of motion of the lumbar spine that included 90 degrees 
of forward flexion, extension of 30 degrees, lateral bending 
to 20 degrees, and rotation of 30 degrees; there was pain on 
movement.  Motor and sensory examination of the lower 
extremities was normal.  There was no limp, muscle spasm or 
evidence of lordosis, scoliosis or kyphosis.  

On VA examination on May 5, 2005, the range of back motion 
included flexion to more than 65 degrees and extension to 30 
degrees.  The examiner noted that the range of motion was not 
further limited by pain, fatigability, or incoordination on 
repetitive testing.  

The diagnoses were those of lumbar degenerative disc and 
joint disease; no signs or history of radiculopathy; and 
normal motor and sensory examination of the lower 
extremities, except for finding of hypoactive knee and ankle 
reflexes.  

When examined by VA in April 2007, the range of lumbar spine 
motion included flexion to 90 degrees, extension to 15 
degrees, lateral bending to 20 degrees, and rotation to 30 
degrees.  

There was some mild dorsal kyphosis.  There was no change on 
repetitive movement, radiation of pain or recent periods of 
incapacity reported.  The diagnoses were those of 
degenerative disc and joint disease of the lumbar spine.  

Because there is evidence beginning on examination on May 5, 
2005 of noticeable right-sided limp with lumbar myospasm, 
even though the limp was considered minimal and the myospasm 
was mild, and there is evidence on examination in April 2007 
of kyphosis, the Board finds that the veteran's low back 
symptomatology more nearly approximates the criteria for a 20 
percent rating under the current criteria beginning on May 5, 
2005.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A rating in excess of 20 percent is not warranted for 
service-connected low back disability under the new criteria 
because forward flexion of the thoracolumbar spine was to 
much greater than 30 degrees and ankylosis of the 
thoracolumbar spine was not shown.  

The Board has also considered rating the service-connected 
low back disability under a Diagnostic Code other than 5292 
or 5295 prior to September 26, 2003, but finds none that may 
be assigned on the facts of record or which would avail the 
veteran of a higher disability rating.  

Since there is no evidence of vertebral fracture, ankylosis, 
or significant intervertebral disc syndrome in the medical 
evidence prior to September 26, 2003, there is no other 
diagnostic code under which the veteran's low back disability 
should be rated.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5289, 5293 (2002).  

The VA examinations on file have consistently failed to find 
evidence of radiculopathy of the lower extremities secondary 
to service-connected low back disability.  

Consequently, a separate rating for the neurologic 
manifestations of the veteran's low back disability is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 Note 
(2) (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) 
(2007).  

The Board also finds that an increased evaluation is not 
warranted for low back disability based on functional 
impairment before or after September 26, 2003.  Despite some 
pain and loss of motion, for which the veteran is assigned a 
compensable rating, flexion of the low back was to 90 degrees 
on VA examinations in December 2003 and April 2007.  

Additionally, the VA examiner did not find any motor loss or 
any additional loss of function with repetitive motion.  See 
38 C.F.R. §§ 4.40, 4.45 (2005); see also Deluca v. Brown, 8 
Vet. App. 202 (1995).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).  

In this regard, the schedular evaluations in this case are 
not shown to be inadequate.  Ratings in excess of those 
assigned are provided for certain manifestations of each of 
the service-connected disabilities at issue, but the medical 
evidence reflects that those manifestations are not present 
in this case, as discussed.  

The veteran had forward flexion of the low back to 90 degrees 
in April 2007 without any change on repetitive movement.  
Consequently, the Board finds that there is no evidence 
demonstrating that the service-connected low back disability 
markedly interferences with employment.  Further, there is no 
evidence that the veteran has been hospitalized due to his 
service-connected low back disability.  Accordingly, the RO's 
decision not to submit this case for extraschedular 
consideration was correct.  


CUE Claim

Law And Regulations

Final decisions may be reversed or amended where evidence 
establishes that clear and unmistakable error existed.  38 
C.F.R. § 3.105(a).  

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)].  

Only the law as it existed at the time of the rating decision 
may be considered.  See 38 C.F.R. § 20.1403(b).  In other 
words, the Board cannot apply the benefit of hindsight to its 
evaluation of the August 1997 and September 1999 decisions in 
determining whether CUE existed.  Cf. Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  

According to the applicable law and regulations, the date of 
entitlement to an award of service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, it is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The date of an award of service connection based on a 
claim reopened after final disallowance will be the later of 
the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


Analysis

An initial claim of service connection for low back 
disability was received by VA in September 1968.  This claim 
was denied by rating decision in April 1969.  The veteran was 
notified of the denial in a letter dated in June 1969 and did 
not timely appeal.  

The veteran petitioned to reopen his claim for service 
connection for low back disability by an application received 
by VA in January 2000.  A December 2003 rating decision 
granted service connection for low back disability and 
assigned a 10 percent rating effective on January 19, 2000.  
The veteran was notified of this action later in December 
2003 and did not timely appeal.  

This was subsequently adjusted to January 25, 2000 based on 
CUE in finding the date that the reopened claim had been 
received by the RO.  

The veteran filed a claim in June 2005 when he asserted that 
the effective date for service connection for low back 
disability should have been the date of the original claim in 
September 1968 because VA had the information needed to grant 
him service connection at that time.  

The Board first must emphasize that the Court has 
consistently stressed the rigorous nature of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  It is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial, . . . must appear undebatably.  "  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313-4.  

In reviewing the veteran's assertions, the Board would note 
that, because he did not timely appeal the April 1969 denial 
of service connection, that decision is final and can only be 
revised on the same factual basis by a finding of CUE.  

Here, the veteran has not presented a valid claim of CUE 
because his assertions are only that VA had misinterpretated 
the facts or improperly weighed the evidence of record in 
that decision.  This does not meet the stringent definition 
of CUE.  

The next correspondence received by VA from or on behalf of 
the veteran applying to reopen the claim of service 
connection was not received until January 2000.  As 
previously noted, the date of an award of service connection 
based on a claim reopened after final disallowance, as in 
this case, will be the later of the date of receipt of the 
claim or the date entitlement arose.  Even if the date of 
entitlement was earlier than January 2000, the effective date 
still would be the later date of reopened claim.  

As such, this is not a case where either the correct facts, 
as they were known at the time, were not before VA or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied, as is required for a finding of CUE.  
See Oppenheimer, 1 Vet. App. 370 (1991).  Consequently, the 
Board can find no basis for concluding that there was CUE in 
a rating decision that permit an earlier effective date than 
in January 2000 in this case.  


ORDER

Service connection for PTSD is granted.  

An initial evaluation in excess of 10 percent for the 
service-connected low back disability prior to May 5, 2005, 
is denied.  

An increased rating of 20 percent for service-connected low 
back disability effective on May 5, 2005, is granted, subject 
to the regulations controlling the payment of VA monetary 
benefits.  

The appeal as to whether the final RO decision denying the 
claim of service connection for a low back disorder involved 
CUE is dismissed without prejudice.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


